DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on November 15, 2021.  Claims 4, 13, 17, 51, and 55 have been cancelled.  New claims 56-60 have been added.  Claims 1, 8-10, 12, 13, 15, and 16 are currently under examination.

Withdrawal of Rejections
The rejection of claims 1, 4, 8-10, 12, 13, 15, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims.
The rejection of claim(s) 1, 4, and 8-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. Patent 8,993,233 B2) is withdrawn based on the amendment to the claims.
The rejection of claim(s) 1, 4, 8-10, 15, and 16 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2015/0071898 A1) is withdrawn based on the amendment to the claims.

Election/Restrictions
Claims 1, 8-10, 12, 13, 15, and 16 are allowable. The restriction requirement between groups 1 and 3-6, as set forth in the Office action mailed on May 13, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups 1 and 3-6 is withdrawn.  Claims 27, 28, 32, 37, 40, and 52-54, directed to methods of using the fusion protein are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 8-10, 12, 15, 16, 27, 28, 32, 37, 40, 52-54, and 56-60 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art has not disclosed the composition comprising a fusion protein comprising the RNA-guided DNA nuclease as Cas9 and a homology directed repair protein as Rad51 and the methods of using the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        December 3, 2021